             Case 5:21-cv-00362 Document 1 Filed 04/09/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

PHILLIP ADCOCK                                   §
                                                 §
VS.                                              §                       C.A. NO. _____________
                                                                                   5:21-cv-362
                                                 §
SAM’S EAST, INC.                                 §                            JURY DEMANDED

             NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441

TO THE CLERK OF THE ABOVE ENTITLED COURT:

       Please take notice that Defendant, Sam’s East, Inc., hereby removes to the Court the state

action described below.

       1.      On February 12, 2021, a civil action was commenced, in the 57th Judicial District

Court of Bexar County, Texas, entitled Phillip Adcock v. Sam’s East, Inc., Cause No.

2021CI02917. A copy of Plaintiff’s Original Petition is attached hereto as Exhibit A.

       2.      Service of summons and complaint was made on Defendant, Sam’s East, Inc. by

process server on March 10, 2021. Defendant, Sam’s East, Inc. first received a copy of said

Petition on March 15, 2021. A copy of the Citation is attached hereto as Exhibit B.

       3.      Defendant, Sam’s East, Inc. has filed an Original Answer, which is attached as

Exhibit C, a Demand for Jury Trial, which is attached as Exhibit D and a Notice of Filing of

Removal to Federal Court, attached as Exhibit E. Defendant, Sam’s East, Inc. has attached all

process, pleadings, and orders in the State Court action as required by 28 U.S.C. 1446(a).

       4.      Defendant, Sam’s East, Inc. has attached a copy of the Docket Sheet as Exhibit F

pursuant to Local Rule 81.

                                JURISDICTION AND VENUE

       5.      The action is a civil action of which this Court has original jurisdiction under Title

28 U.S.C. § 1332 (Diversity Jurisdiction), and is one which may be removed to this Court
             Case 5:21-cv-00362 Document 1 Filed 04/09/21 Page 2 of 4




pursuant to Title 28 U.S.C. § 1441. There is complete diversity of citizenship amongst the

parties. Defendant, Sam’s East Inc. is an Arkansas corporation. The principal place of business

of Sam’s East, Inc. is Bentonville, Arkansas. Plaintiff is a Texas citizen with his residency in

Bexar County, Texas.

        6.     The amount in controversy exceeds the sum of Seventy-five Thousand Dollars

($75,000.00), exclusive of interest and costs. See page 4 of Plaintiff’s Original Petition (Exhibit

“A”).

        7.     Venue is proper in the Western District of Texas, San Antonio Division because

this District and Division embrace the place in which the action is pending.

                                             Respectfully submitted,

                                             DAW & RAY, LLP

                                             /s/ Willie   Ben Daw, III
                                             Willie Ben Daw, III; SBN: 05594050
                                             Email: wbdaw@dawray.com
                                             James K. Floyd; SBN: 24047628
                                             Email: jfloyd@dawray.com
                                             14100 San Pedro Ave., Suite 302
                                             San Antonio, Texas 78232
                                             (210) 224-3121 Telephone
                                             (210) 224-3188 Facsimile

                                             ATTORNEYS FOR DEFENDANT
            Case 5:21-cv-00362 Document 1 Filed 04/09/21 Page 3 of 4




                                CERTIFICATE OF SERVICE

        The undersigned does hereby certify that a true and correct copy of the above and
foregoing instrument has been served upon all known counsel of record by Electronic Service on
this the 9th day of April, 2021.

Paula A. Wyatt                                Email: e-serve@wyattlawfirm.com
Wyatt Law Firm, PLLC
21 Lynn Batts Lanes, Suite 10
San Antonio, Tx, 78218




                                            /s/ Willie Ben Daw, III
                                           Willie Ben Daw, III
          Case 5:21-cv-00362 Document 1 Filed 04/09/21 Page 4 of 4




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

PHILLIP ADCOCK                              §
                                            §
VS.                                         §           C.A. NO. _____________
                                            §
SAM’S EAST, INC.                            §               JURY DEMANDED

           INDEX OF DOCUMENTS FILED WITH REMOVAL ACTION


(A)     Plaintiff’s Original Petition

(B)     Citation

(C)     Defendant’s Original Answer

(D)     Defendant’s Demand for Jury Trial

(E)     Notice of Filing of Removal to Federal Court

(F)     Docket Sheet

(G)     List of Counsel of Record
